734 So. 2d 1130 (1999)
Robert Terrell EDWARDS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-05300.
District Court of Appeal of Florida, Second District.
May 21, 1999.
*1131 James Marion Moorman, Public Defender, Bartow, and Richard P. Albertine, Jr., Assistant Public Defender, Clearwater, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
THREADGILL, Judge.
The appellant, Robert Terrell Edwards, challenges his judgments and sentences for burglary, attempted burglary, possession of burglary tools, and grand theft. We find merit only in his contention that the trial court lacked jurisdiction to enter a restitution order in this cause. We therefore reverse and remand on that issue only.
The record shows that the trial court was divested of jurisdiction at the time it entered the restitution order at issue, because Edwards had filed a timely notice of appeal in this court more than one month earlier. See Colson v. State, 711 So. 2d 604, 605 (Fla. 2d DCA 1998); Pearson v. State, 686 So. 2d 721 (Fla. 2d DCA 1997). The restitution order is therefore reversed and remanded. On remand, the trial court may conduct another hearing and again impose restitution. See Colson; Pearson. Edwards' judgments and sentences are otherwise affirmed.
Affirmed in part, reversed in part.
CAMPBELL, A.C.J., and STRINGER, J., Concur.